          Case 6:20-cv-06391-CJS Document 24 Filed 01/15/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF NEW YORK
                                     Case No. 6:20-cv-06391-CJS

  DANIELA VELEZ, individually and on behalf
  of all others similarly situated,
                                                      CLASS ACTION
                        Plaintiff,

                            v.

  CLEANCHOICE ENERGY, INC., a Maryland
  company,

                     Defendant.


                    STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Daniela Velez and

Defendant Cleanchoice Energy, Inc. hereby stipulate to the dismissal of this action with prejudice

as to Plaintiff’s individual claims, with each party to bear its own attorneys’ fees and costs.

       So Stipulated.

                                              Respectfully submitted,


Dated: January 15, 2021                 By:   s/ Todd S. Garber
                                              Todd S. Garber
                                              Greg Blankinship
                                              FINKELSTEIN, BLANKINSHIP,
                                              FREI-PEARSON & GARBER, LLP
                                              One North Broadway, Suite 900
                                              White Plains, NY 10601
                                              T: 914-298-3283
                                              tgarber@fbfglaw.com
                                              gblankinship@fbfglaw.com

                                              Avi R. Kaufman
                                              KAUFMAN P.A.
                                              400 NW 26th Street
                                              Miami, Florida 33127
                                              Telephone: (305) 469-5881
Case 6:20-cv-06391-CJS Document 24 Filed 01/15/21 Page 2 of 3




                           Email: kaufman@kaufmanpa.com

                           Robert Ahdoot
                           Christopher Stiner
                           Ahdoot & Wolfson, PC
                           10728 Lindbrook Drive
                           Los Angeles, CA 90024
                           T: 310-474-9111
                           rahdoot@ahdootwolfson.com
                           cstiner@ahdootwolfson.com

                           Attorneys for Plaintiff and the putative Class

                     By:   /s/ Whitney M. Smith
                           Lauri A. Mazzuchetti (pro hac vice)
                           Whitney M. Smith
                           KELLEY DRYE & WARREN LLP
                           One Jefferson Road
                           2nd Floor
                           Parsippany, NJ 07054
                           Tel: (973) 503-5900
                           Fax: (973) 503-5950
                           lmazzuchetti@kelleydrye.com
                           wsmith@kelleydrye.com

                           Attorneys for Defendant CleanChoice Energy, Inc.




                              2
         Case 6:20-cv-06391-CJS Document 24 Filed 01/15/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on January 15, 2021, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF, which is being served this day on all counsel

of record via transmission of Notice of Electronic Filing generated by CM/ECF.

                                            s/ Todd Garber




                                               3
